62 So. 2d 255 (1952)
222 La. 148
STATE
v.
WEAVER.
No. 40987.
Supreme Court of Louisiana.
December 15, 1952.
James T. Jeter, Shreveport, for appellant.
Fred S. LeBlanc, Atty. Gen., M. E. Culligan, Asst. Atty., Gen., E. L. Blewer, Dist. Atty., and Albert S. Lutz, Jr., Asst. Dist. Atty., Shreveport, for appellee.
HAMITER, Justice.
Tried by the Judge of the Juvenile Court of Caddo Parish the defendant was adjudged guilty of the offense of indecent behavior with a juvenile and was sentenced to serve three months in the parish jail, subject to work on the parish farm. He appealed to this court, filing a transcript containing only one bill of exceptions.
When the appeal came on for a hearing the bill of exceptions was neither argued orally nor briefed. Under these circumstances the presumption is that it has been abandoned. See State v. De Soto, 221 La. 624, 60 So. 2d 65. However, we have examined the complaint made therein, as well as the entire record, and find no prejudicial error.
The conviction and sentence are affirmed.